In Re Congemi, Nick A.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writ; Parish of Jefferson 24th Judicial District Court Div. “E” Number 366-709; to the Court of Appeal, Fifth Circuit, Number 89-CW-0025.
Writ granted. The judgments of the courts below dismissing relators’ action on defendants’ exception of no right of action are vacated. If relators establish on the merits that the defendants are calculating overtime pay in a manner contrary to the law, then they are entitled to a mandamus remedy which requires the defendants to change the method of calculation, notwithstanding that there might be disputes in particular cases as to the amount of benefits owed under the new method of calculation. See Walters v. Board of Trustees, 229 So.2d 353 (La.App. 4th Cir.1969). The case is remanded to the trial court for further proceedings.